DETAILED ACTION

This Office action is responsive to the following communication:  Application filed on 28 September 2020
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 8, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28, September 2020, 16 August 2022 and 23 September 2022 are being considered by the examiner.

Drawings
The drawings were received on 28 September 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 8, and 15, the claim(s) recite(s) in part “obtaining… a multimedia resource”, “extracting… a plurality of features”, “clustering… the plurality of features”, “determining cluster description information”, “determining… at least one piece of target feature description information”, and “classifying… the multimedia resource”.
The limitations directed towards “extracting”, “clustering”, “determining”, and “classifying” are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device” in claim 1, ”a memory” and “a processor” in claim 8, and “a processor” in claim 15, nothing in the claim element precludes the step from practically being performed in the mind.
For example, the “extracting” feature in the context of this claim encompasses the user mentally evaluating a multimedia resource and determining a plurality of features. For example, “clustering” in the context of this claim encompasses mentally or physically recording the outcome of clustering a plurality of features and determining a cluster description information.  For example, “determining” in the context of this claim encompasses mentally determining a target feature description information.  For example, classifying in the context of this claim encompasses mentally or physically recording the outcome of a classification result.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “obtaining… a multimedia resource” is merely insignificant extra-solution activity, i.e., mere data gathering.  See MPEP 2106.05(g). 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “obtaining” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "obtaining" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 2, 9, and 16, the limitations are directed towards determining a piece of target cluster description information and a piece of target feature description information, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of determining at least one piece of target feature description information, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 3, 10, and 17, the limitations are directed towards obtaining a piece of first sub-association information and a first association information, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of determining first association information, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claims 4, 11, and 18, the limitations are directed towards merging the first association information and the first cluster description information, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of determining the target feature description information, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, the “merging” feature in the context of this claim encompasses the user mentally evaluating and merging the first association information and the first cluster description information.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “outputting… the target feature description information” is merely insignificant extra-solution activity, i.e., mere data gathering.  See MPEP 2106.05(g). 
At step 2A, prong two, considering these limitations individually and the claim as a whole, the claim fails to integrate the abstract idea into a practical application.  The elements directed to “outputting” do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.
At step 2B, the "outputting" limitation is clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93."  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computing of measures only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  The claims provide that the measures may be computed by program code that may be stored in memory. Therefore, the computing is nothing more than what can be handled by a conventional search engine and does not provide significantly more than the judicial exception. The claim(s) is/are not patent eligible.
As per claims 5, 12, and 19, the limitations are directed towards extracting by obtaining an image resource and an audio resource and extracting a plurality of image features, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of extracting, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, the “obtaining” feature in the context of this claim encompasses the user mentally evaluating via watching and/or listening to an image resource and an audio resource.  For example, the “extracting” feature in the context of this claim encompasses the user mentally determining a set of image features and audio features having watched and/or listened to the aforementioned resources.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “the multimedia resource is a video resource” merely defines non-functional descriptive material which does not impose a meaningful limit on the judicial exception. 
As per claims 6, 13, and 20, the limitations are directed towards extracting by sampling a multimedia resource and extracting a plurality of image features, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of extracting, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, the “sampling” feature in the context of this claim encompasses the user mentally evaluating via watching a multimedia resource and selecting a key frame of said multimedia resource.  For example, the “extracting” feature in the context of this claim encompasses the user mentally determining a set of features having watched to the aforementioned resources.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claimed feature of “the multimedia resource is a video resource” merely defines non-functional descriptive material which does not impose a meaningful limit on the judicial exception. 
As per claims 7 and 14, the limitations are directed towards obtaining a classification probability and determining a type whose classification probability is greater than a threshold, which are additional elements beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of classifying a multimedia resource, and are interpreted to be the observation or judgment, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, the “obtaining” feature in the context of this claim encompasses the user mentally evaluating and determining a probability while the “determining” feature encompasses the user mentally determining a type with a specific classification probability.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application by additional elements. In particular, the claim recites using a processor to perform the steps. The processor in both steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-9, 12-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John Archibald et al, USPGPUB No. 2014/0368688, filed on 12 June 2014, and published on 18 December 2014.
As per independent claims 1, 8, and 15, Archibald teaches:
A method for classifying a multimedia resource, the method comprising: 
obtaining, by a device comprising a memory storing instructions and a processor in communication with the memory, a multimedia resource {See Archibald, [0168], wherein this reads over “During operation, the device 1402 may receive sensory data (e.g., first sensory data 1470) from an image sensor (e.g., the first image sensor 1404). The first sensory data 1470 may be related to an image. For example, the first image sensor 1404 may capture the image and may send the first sensory data 1470 related to the image to the device 1402.”}; 
extracting, by the device, a plurality of features of the multimedia resource {See Archibald, [0172], wherein this reads over “In a particular embodiment, the feature set extractor 1414 may extract fewer than all features that the feature set extractor 1414 is capable of extracting from the first sensory data 1470. Each extracted feature may have or be associated with a corresponding confidence level. Alternatively, or in addition, an aggregate confidence level may be determined (e.g., by averaging) from multiple extracted features. If the multimedia content classifier 1412 determines, based on an analysis criterion (e.g., confidence level(s)) associated with the first subset of features, that more features are to be extracted, the feature set extractor 1414 may subsequently extract more features.”}; 
clustering, by the device, the plurality of features to obtain at least one cluster set, and determining cluster description information of each cluster set, the each cluster set comprising at least one feature of the multimedia resource, and each piece of cluster description information being used for indicating a feature of one cluster set {See Archibald, [0181], wherein this reads over “In such an example, the feature set clusterer 1416 may generate a first clustered subset of features (e.g., clustered subset(s) of features 1476) by combining subsets of features of images captured over a particular duration. For example, the feature set clusterer 1416 may generate the first clustered subset of features (e.g., the clustered subset(s) of features 1476) by combining the first subset of features related to the image and another subset of features (e.g., the subset(s) of features 1442) related to a second image based on a first timestamp being within a threshold cluster duration (e.g., the threshold duration(s) 1480) of a second timestamp.”; and “The first timestamp (e.g., the timestamp(s) 1494) may be associated with the image and the second timestamp (e.g., the timestamp(s) 1494) may be associated with the second image.”}; 
determining, by the device, at least one piece of target feature description information of the multimedia resource based on the cluster description information of each cluster set, each piece of target feature description information being used for representing an association between one piece of cluster description information and the remaining cluster description information {See Archibald, [0183], wherein this reads over “The first classification model may indicate that the first clustered subset of features corresponds to a specific location, a specific person, a specific object, a specific activity, or any combination thereof. The first classification model may also indicate confidence levels associated with the correspondence. As a result, the feature set classifier 1418 may generate the first classified subset of features indicating that the first clustered subset of features corresponds to the location, the person, the object, the activity, or any combination thereof.” and “In a particular embodiment, the first classified subset of features may also indicate an associated time duration. For example, the first classified subset of features may indicate a time duration (e.g., 10:00 AM-10:04 AM on Jul. 10, 2013) associated with the first clustered subset of features, the first timestamp, the second timestamp, or any combination thereof.”}; and 
classifying, by the device, the multimedia resource based on the at least one piece of target feature description information of the multimedia resource, to obtain a classification result of the multimedia resource {See Archibald, [0184], wherein this reads over “The multimedia content classifier 1412 may determine whether confidence levels of the first subset of features satisfy a threshold confidence level (e.g., the threshold confidence level 1482). In a particular embodiment, the multimedia content classifier 1412 may determine that the confidence levels of the first subset of features do not satisfy the threshold confidence level 1482 in response to determining that confidence levels of intermediate context data (e.g., intermediate context data 1492) do not satisfy the threshold confidence level 1482. The intermediate context data 1492 may correspond to a partial context of the image”}.
As per dependent claims 2, 9, and 16, Archibald teaches:
The method according to claim 1, wherein the determining at least one piece of target feature description information of the multimedia resource based on the cluster description information of each cluster set comprises: 
determining, by the device for each piece of cluster description information, first association information of the each piece of cluster description information, each piece of first association information being used for representing an association between the each piece of cluster description information and the remaining cluster description information {See Archibald, [0183], wherein this reads over “The first classification model may indicate that the first clustered subset of features corresponds to a specific location, a specific person, a specific object, a specific activity, or any combination thereof. The first classification model may also indicate confidence levels associated with the correspondence. As a result, the feature set classifier 1418 may generate the first classified subset of features indicating that the first clustered subset of features corresponds to the location, the person, the object, the activity, or any combination thereof.” and “In a particular embodiment, the first classified subset of features may also indicate an associated time duration. For example, the first classified subset of features may indicate a time duration (e.g., 10:00 AM-10:04 AM on Jul. 10, 2013) associated with the first clustered subset of features, the first timestamp, the second timestamp, or any combination thereof.”}; and 
determining, by the device, the at least one piece of target feature description information of the multimedia resource based on the first association information of each piece of cluster description information {See Archibald, [0184], wherein this reads over “The multimedia content classifier 1412 may determine whether confidence levels of the first subset of features satisfy a threshold confidence level (e.g., the threshold confidence level 1482). In a particular embodiment, the multimedia content classifier 1412 may determine that the confidence levels of the first subset of features do not satisfy the threshold confidence level 1482 in response to determining that confidence levels of intermediate context data (e.g., intermediate context data 1492) do not satisfy the threshold confidence level 1482. The intermediate context data 1492 may correspond to a partial context of the image”}.
As per dependent claims 5, 12, and 19, Archibald teaches:
The method according to claim 1, wherein: 
the multimedia resource is a video resource {See Archibald, [0008], wherein this reads over “Methods and systems are disclosed for reducing power usage of computer vision applications. A video stream (e.g., a set of time-sequenced still images) may be captured via a camera and individual frames of the video stream may undergo processing (e.g., statistics processing).”}; and 
the extracting the plurality of features of the multimedia resource comprises: 
obtaining, by the device, an image resource and an audio resource that are comprised in the multimedia resource {See Archibald, [0156], wherein this reads over “The data from the microphone(s) 1320 may be used to determine that a particular activity (e.g., a meeting or conversation) is taking place. The data from the microphone(s) 1320 may be used to modulate a sampling frequency of an always-on camera, increasing the sampling rate, for example, when sound is detected”; and [0157], wherein this reads over “A corresponding camera likely facing the direction of the sound may then be designated as the always-on camera to capture images based on the direction of audio activity”}, and 
separately extracting, by the device, a plurality of image features of the image resource and a plurality of audio features of the audio resource as the plurality of features of the multimedia resource {See Archibald, [0159], wherein this reads over “The contextual determination engine 1380 may also use data from the motion/orientation detector(s) 1330 to determine contextual information, such as an activity in which the user may be engaged (e.g., walking, running, in transit, etc.). Data from the motion/orientation detector(s) 1330 may be compared against motion model(s) 1390, which may model different activities and/or other states of a user, to make the determination. If, for example, sensed motion is within a threshold likeness of modeled motion of a certain activity (i.e., the sensed motion is similar to the modeled motion within a threshold), the contextual determination engine 1380 may determine that the user is engaged in that activity. In some embodiments, data may be processed by a classifier, such as an absolute motion classifier or a relative or full motion classifier, or the data may be processed by a pedometer module or function”}.
As per dependent claims 6, 13, and 20, Archibald teaches:
The method according to claim 1, wherein: 
the multimedia resource is a video resource {See Archibald, [0081], wherein this reads over “The camera 302 may capture a plurality of image frames (e.g., a video stream). For example, the camera 302 may capture the first frame 102 of FIG. 1 at the first time, the second frame 104 at the second time, and the third frame 106 at the third time. After a particular frame 102-106 is captured, the particular frame is provided to the first processing device 304”}; and 
the extracting the plurality of features of the multimedia resource comprises: 
sampling, by the device, the multimedia resource to obtain at least one frame of the multimedia resource {See Archibald, [0082], wherein this reads over “The first processing device 304 may be configured to generate image statistics for each frame 102-106 in the video stream as the frames 102-106 are captured.”}, and 
extracting, by the device, the plurality of features of the at least one frame of the multimedia resource {See Archibald, [0082], wherein this reads over “For example, the first processing device 304 may generate image statistics for each frame 102-106 based on the corresponding pixel representations 112-116 of FIG. 1 or the partial pixel representations 212, 214 of FIG. 2. After the image statistics are generated, the image statistics are provided to the memory 306 and to the statistics processing device 108. The image statistics may be also be used to identify characteristics of each frame 102-106, a time of capture for each frame 102-106, etc.”}.
As per dependent claims 7 and 14, Archibald teaches:
The method according to claim 1, wherein the classifying the multimedia resource based on the at least one piece of target feature description information of the multimedia resource, to obtain the classification result of the multimedia resource comprises: 
obtaining, by the device, a classification probability of at least one type based on the at least one piece of target feature description information of the multimedia resource {See Archibald, [0172], wherein this reads over “For example, the feature set extractor 1414 may compute one or more visual descriptors of the image. In a particular embodiment, the feature set extractor 1414 may extract the first subset of features of the image based on determining that an extraction criterion is satisfied. For example, the extraction criterion may be satisfied if the first sensory data 1470 indicates a change in the image relative to a previous image. To illustrate, the extraction criterion may be satisfied if a difference between first image statistics corresponding to the first sensory data 1470 and second image statistics corresponding to the previous image satisfy a change threshold, as described herein.”}; and 
determining, by the device, a type whose classification probability is greater than a preset threshold as the classification result of the multimedia resource {See Archibald, [0172], wherein this reads over “For example, the feature set extractor 1414 may compute one or more visual descriptors of the image. In a particular embodiment, the feature set extractor 1414 may extract the first subset of features of the image based on determining that an extraction criterion is satisfied. For example, the extraction criterion may be satisfied if the first sensory data 1470 indicates a change in the image relative to a previous image. To illustrate, the extraction criterion may be satisfied if a difference between first image statistics corresponding to the first sensory data 1470 and second image statistics corresponding to the previous image satisfy a change threshold, as described herein.”}.

Allowable Subject Matter
Claims 3, 4, 10, 11, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/